                                                                                JS -6
             1    MARC E. MAYER (SBN 190969)
                    mem@msk.com
             2    KARIN G. PAGNANELLI (SBN 174763)
                    kgp@msk.com
             3    MITCHELL SILBERBERG & KNUPP LLP
                  2049 Century Park East, 18th Floor
             4    Los Angeles, CA 90067-3120
                  Telephone: (310) 312-2000
             5    Facsimile: (310) 312-3100
             6    Attorneys for Plaintiff
             7
             8
                                            UNITED STATES DISTRICT COURT
             9
                                       CENTRAL DISTRICT OF CALIFORNIA
             10
             11   UBISOFT, INC., a corporation existing    CASE NO. CV 19-9132-GW-KESx
                  under the laws of California,
             12
                               Plaintiff,                  Honorable George H. Wu
             13         v.
             14   J.V.L., a/k/a SMBB, KOKUJIN, and         STIPULATED JUDGMENT AND
                  MRGAMEBOY, an individual;                PERMANENT INJUNCTION
             15   SANDRA RIJKEN d/b/a SIMPLY
                  SAN WEBDESIGN, an individual;
             16   MIZUSOFT LTD., an entity of
                  unknown form; DOE 1 a/k/a
             17   SKULLMEME; DOE 2 a/k/a YUSUF;
                  DOE 3 a/k/a EMRETM, and DOES 4
             18   through 10, inclusive,
             19                Defendants.
             20
             21
             22
             23
             24
             25
             26
             27
             28

11865751.1
             1          Pursuant to the Parties’ Stipulation dated January 29, 2020, the Court hereby
             2    orders that judgment is entered against defendants J.V.L., Mizusoft Ltd., and
             3    Sandra Rijken (collectively “Defendants”) as follows.
             4
             5          IT IS HEREBY FOUND, ORDERED, ADJUDGED as follows:
             6
             7          1.     Judgment shall be entered against Defendants in the amount of One
             8    Million, Four Hundred Thousand Dollars ($1,400,000), payable pursuant to the
             9    terms set forth in the Parties’ Confidential Settlement Agreement and Release.
             10
             11         2.     Defendants, all persons acting under Defendants’ direction or control
             12   (including but not limited to Defendants’ agents, representatives, and employees),
             13   and those persons or companies in active concert or participation with Defendants
             14   who receive actual notice of this Order by personal service or otherwise, shall
             15   immediately and permanently cease and desist from any of the following:
             16
             17                (a)    taking any steps on Defendants’ own behalf or assisting others
             18   in creating, distributing, advertising, marketing or otherwise making available any
             19   software whose use infringes copyrights, patents, or trademarks owned or
             20   controlled by Ubisoft Inc. or its parents, subsidiaries, or affiliates (“Ubisoft”)
             21   (Ubisoft’s “Intellectual Property”), circumvents technological measures that
             22   control access to Ubisoft’s games (including but not limited to Rainbow Six: Seige
             23   (“R6S”)), or violates Ubisoft’s Terms of Use (“TOU”), including but not limited to
             24   the software products known as “Mizusoft” and “CheapBoost” (the “Cheating
             25   Software”) and any other software product designed to exploit or enable the
             26   exploitation of R6S or any other game owned, published, distributed or operated
             27   by Ubisoft or its parents, subsidiaries, or affiliates;
             28

11865751.1
                                                              1
             1                 (b)    obtaining, possessing, accessing or using any software whose
             2    use by Defendants infringes any of Ubisoft’s Intellectual Property, circumvents
             3    technological measures that control access to Ubisoft’s games, or violates the
             4    TOU, including but not limited to the Cheating Software, and any other software
             5    product designed to exploit or enable the exploitation of R6S or any other game
             6    owned, published, or operated by Ubisoft or its parents, subsidiaries, or affiliates;
             7
             8                 (c)    Promoting, advertising, or encouraging or inducing others to
             9    purchase or use (including via any social media account, website, or video-sharing
             10   account) any software whose use infringes any of Ubisoft’s Intellectual Property,
             11   circumvents technological measures that control access to Ubisoft’s games, or
             12   violates the TOU, including but not limited to the Cheating Software, and any
             13   other software product designed to exploit or enable the exploitation of R6S or any
             14   other game owned, published, or operated by Ubisoft or its parents, subsidiaries, or
             15   affiliates
             16
             17                (d)    selling, reselling, or processing payments for any software
             18   whose use infringes any of Ubisoft’s Intellectual Property, circumvents
             19   technological measures that control access to Ubisoft’s games, or violates the
             20   TOU, including but not limited to the Cheating Software, and any other software
             21   product designed to exploit or enable the exploitation of R6S or any other game
             22   owned, published, or operated by Ubisoft or its parents, subsidiaries, or affiliates;
             23
             24                (e)    assisting in any way with the development of software whose
             25   use infringes any of Ubisoft’s Intellectual Property, circumvents technological
             26   measures that control access to Ubisoft’s games, or violates the TOU, including
             27   but not limited to the Cheating Software, and any other software product designed
             28

11865751.1
                                                            2
             1    to exploit or enable the exploitation of R6S or any other game owned, published,
             2    or operated by Ubisoft or its parents, subsidiaries, or affiliates;
             3
             4                  (f)    sharing, copying, transferring, or distributing any software (or
             5    portion thereof) whose use infringes any of Ubisoft’s Intellectual Property,
             6    circumvents technological measures that control access to Ubisoft’s games or
             7    violates the TOU, including but not limited to the Cheating Software, and any
             8    other software product designed to exploit or enable the exploitation of R6S or any
             9    other game owned, published, or operated by Ubisoft or its parents, subsidiaries, or
             10   affiliates;
             11
             12                 (g)    publishing or distributing any source code or instructional
             13   material for the creation of software whose use infringes any of Ubisoft’s
             14   Intellectual Property rights, circumvents technological measures that control access
             15   to Ubisoft’s games or violates the TOU, including but not limited to the Cheating
             16   Software, and any other software product designed to exploit or enable the
             17   exploitation of R6S or any other game owned, published, or operated by Ubisoft or
             18   its parents, subsidiaries, or affiliates;
             19
             20                 (h)    operating, assisting or linking to any website designed to
             21   provide information to assist others in accessing, developing or obtaining any
             22   software whose use infringes any of Ubisoft’s Intellectual Property rights,
             23   circumvents technological measures that control access to Ubisoft’s games or
             24   violates the TOU, including but not limited to the Cheating Software, and any
             25   other software product designed to exploit or enable the exploitation of R6S or any
             26   other game owned, published, or operated by Ubisoft or its parents, subsidiaries, or
             27   affiliates;
             28

11865751.1
                                                              3
             1                  (i)   investing or holding any financial interest in any enterprise
             2    which Defendants know or have reason to know is now, or intends in the future to
             3    be, engaged in any of the activities prohibited by this Judgment and Permanent
             4    Injunction.
             5
             6                  (j)   reverse engineering, decompiling, packet editing, or otherwise
             7    manipulating without authorization, any game owned, published, or operated by
             8    Ubisoft or its parents, subsidiaries, or affiliates, including R6S, or providing
             9    assistance to any person or entity engaged in such activities.
             10
             11         3.      Defendants shall take all necessary steps to disable, remove, or
             12   otherwise shut down any social network accounts under their control that have
             13   been used to distribute or promote the Cheating Software or any other software
             14   whose use infringes any of Ubisoft’s Intellectual Property rights, circumvents
             15   technological measures that control access to Ubisoft’s games or violates the TOU.
             16
             17         4.      Defendants are ordered to destroy any software product whose use
             18   infringes any of Ubisoft’s Intellectual Property, circumvents technological
             19   measures that control access to Ubisoft’s games, or violates Ubisoft’s Terms of
             20   Use (“TOU”), including but not limited to the Cheating Software, and any other
             21   software product designed to exploit or enable the exploitation of R6S or any other
             22   game owned, published, or operated by Ubisoft or its parents, subsidiaries, or
             23   affiliates, pursuant to the terms set forth in the Parties’ Confidential Settlement
             24   Agreement and Release.
             25
             26         5.      Any company or entity that any Defendant controls in the future shall
             27   also comply with the provisions of this Judgment and Permanent Injunction.
             28

11865751.1
                                                             4
             1           6.     Defendants irrevocably and fully waive notice of entry of this
             2    Judgment and Permanent Injunction and notice and service of the entered
             3    Judgment and Permanent Injunction and understand, confirm and agree that
             4    violation of the Judgment and Permanent Injunction will expose Defendants to all
             5    penalties provided by law, including contempt of Court.
             6
             7           7.     Defendants irrevocably and fully waive any and all rights to appeal
             8    this Judgment and Permanent Injunction, to have it vacated or set aside, to seek or
             9    obtain a new trial thereon or otherwise to attack in any way, directly or collaterally,
             10   its validity or enforceability.
             11
             12          8.     Nothing contained in this Judgment and Permanent Injunction shall
             13   limit the right of Ubisoft to seek relief, including without limitation damages, for
             14   any and all infringements by Defendants of Ubisoft’s Intellectual Property
             15   occurring after the date of this Judgment and Permanent Injunction.
             16
             17          9.     The Court shall retain jurisdiction of this action to entertain such
             18   further proceedings and to enter such further orders as may be necessary or
             19   appropriate to implement and enforce the provisions of this Judgment and
             20   Permanent Injunction. Defendants consent to the personal jurisdiction of the
             21   United States District Court for the Central District of California for purposes of
             22   enforcing the Judgment and Permanent Injunction.
             23   ///
             24   ///
             25   ///
             26   ///
             27   ///
             28   ///

11865751.1
                                                             5
             1          10.   The Court finds there is no just reason for delay in entering this
             2    Judgment and Permanent Injunction and, pursuant to Federal Rule of Civil
             3    Procedure 54, the Court directs immediate entry of this Judgment and Permanent
             4    Injunction against Defendants.
             5
             6     DATED: February 4, 2020
             7                                            By:
                                                                HON. GEORGE H. WU,
             8                                                  U.S. DISTRICT JUDGE
             9
             10
             11
             12
             13
             14
             15
             16
             17
             18
             19
             20
             21
             22
             23
             24
             25
             26
             27
             28

11865751.1
                                                           6
